Citation Nr: 0120137	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the original amount of $4,452.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a spinal disc disability is the subject of a 
separate decision of the Board of Veterans' Appeals issued 
this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

On substantive appeal received in March 2001, the veteran 
checked the box indicating that he desired to appear 
personally before a Member of the Board.  In May 2001, the RO 
scheduled the veteran for a July 2001 hearing before a Member 
of the Board; the veteran did not report for such hearing.  
As such, no additional action in this regard is warranted.  

REMAND

On notice of disagreement received in September 2000, the 
veteran argued that the amount of the debt was wrong and that 
he did not owe the VA anything.  He added that his losses 
were not taken into consideration when the overpayment amount 
was computed.  In light of the veteran's statement, the Board 
finds that the veteran has presented the issue of whether the 
overpayment in question has been properly calculated.  
Because of that assertion and the absence of an audit report 
which verifies the accuracy of the overpayment amount, 
additional development is warranted.  

Because the accuracy of the overpayment amount is 
inextricably intertwined with the issue of waiver of recovery 
of the overpayment, the veteran's appeal may not be addressed 
at this time.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that before a claim for waiver of an overpayment can be 
adjudicated, the matter of whether the overpayment, if any, 
was properly created must first be addressed if the veteran 
asserts the invalidity of the debt.  Id.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) , Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA expands VA's 
duty to assist the claimant in the development of facts 
pertinent to his claim.  While this case is in remand status, 
the RO may consider whether any additional notification or 
development action is required by the VCAA.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make a determination as 
to the validity of the overpayment amount.  
The RO should also provide the veteran 
with a specific and detailed accounting of 
exactly how the overpayment amount was 
derived, and if applicable, how much of 
that overpayment has been collected.

3.  Thereafter, the RO should review and 
re-adjudicate the claim with respect to 
the issue of the creation of the debt, 
particularly in terms of the accuracy of 
the overpayment amount.  If the claim 
remains denied regarding the question of 
waiver, the veteran should receive a 
supplemental statement of the case which 
addresses the appropriate laws and 
regulations, including 38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.963 (2000) 
with the reasons and bases upon which the 
decision was based.  Where applicable, 
the veteran should be clearly advised of 
his appellate rights, to include the time 
limit within which he may perfect an 
appeal for any issue not properly 
developed for appellate review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to afford the veteran due process of law.  
The Board intimates no opinion as to any ultimate 
determination warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


